—Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County, imposed June 9, 1977, upon his conviction of attempted robbery in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of 15 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment with a maximum of 7 Vi years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Gulotta, J. P., Shapiro, Cohalan and Hargett, JJ„ concur.